Bloodworth, J.
The accused was convicted of the offense of manufacturing liquor. The only evidence to connect him with the crime was the fact that when an officer entered the home of another person about midnight, he found a distillery in operation, and the accused, who was present, sought shelter under a bed in the-room *117where the still was located. The accused gave a reasonable explanation of his presence. The evidence is not sufficient to exclude every reasonable hypothesis save that of the guilt of the accused. In Griffin v. State, 2 Ga. App. 534 (58 S. E. 781), it was held: “Neither presence nor flight, nor both together, without more, is conclusive of guilt.” See Thomas v. State, 25 Ga. App. 558 (3) (103 S. E. 859).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.